                        IN THE UNITED STATES DISTRICT COURT
                       FOR THE WESTERN DISTRICT OF MISSOURI
                                 WESTERN DIVISION

DEBORAH J. GRIMM,                           §
                                            §
       Plaintiff,                           §
                                            §
v.                                          §       Case No. 4:20-cv-00301-DGK
                                            §
P&S TRANSPORTATION, LLC;                    §
BLAIR LOGISTICS, LLC; and                   §
DALE E. THOMPSON;                           §
                                            §
       Defendants.                          §


                JOINT STIPULATION OF DISMISSAL WITH PREJUDICE
       COMES NOW, the parties, plaintiff, Deborah Grimm and defendant, Blair Logistics,

LLC, by and through their respective counsel, and in light of the settlement agreement reached

between the parties, stipulate to the dismissal of this action with prejudice, with each party to

bear its own costs and attorneys’ fees.

       Respectfully submitted,

BOSLER LAW FIRM, P.C.                           DYSART TAYLOR COTTER
                                                McMONIGLE & MONTEMORE, P.C.

By     /s/ Timothy H. Bosler, Jr.               By     /s/ Michael J. Judy
Timothy H. Bosler MO #23442                     Michael J. Judy             MO #58691
Timothy H. Bosler, Jr. MO #57846                Benjamin J. Stringer        MO #71195
14 South Main Street                            4420 Madison Avenue, Suite 200
Liberty, MO 64068                               Kansas City, MO 64111
(816) 781- 0085 Fax: (816) 792-1817             (816) 931-2700 Fax: (816) 931-7377
bosler@greenhills.net                           mjudy@dysarttaylor.com
                                                bstringer@dysarttaylor.com
ATTORNEYS FOR PLAINTIFF
                                                ATTORNEYS FOR DEFENDANTS
                                                P&S TRANSPORTATION, LLC;
                                                BLAIR LOGISTICS, LLC AND
                                                DALE THOMPSON




         Case 4:20-cv-00301-DGK Document 28 Filed 12/08/20 Page 1 of 2
                               CERTIFICATE OF SERVICE
        I hereby certify that on December 8, 2020, a true copy of the foregoing document was
filed via the Court’s electronic filing system, which will transmit notice of said filing via
electronic mail to counsel of record as follows:

Timothy H. Bosler
Timothy H. Bosler, Jr.
Bosler Law Firm, PC
14 South Main Street
Liberty, MO 64068
bosler@greenhills.net

                                                  /s/ Michael J. Judy
                                                  Michael J. Judy




                                     2
         Case 4:20-cv-00301-DGK Document 28 Filed 12/08/20 Page 2 of 2
